                                         Case 5:17-cv-00220-LHK Document 1235 Filed 01/10/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                          Case No.17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART QUALCOMM’S
                                  14             v.                                         MOTION TO SEAL
                                  15     QUALCOMM INCORPORATED,                             Re: Dkt. Nos. 1215, 1216, 1217, 1218, 1219

                                  16                     Defendant.
                                  17

                                  18          Before the Court is Qualcomm Inc.’s (“Qualcomm”) second administrative motion to file

                                  19   under seal portions of trial exhibits that may be introduced by the Federal Trade Commission

                                  20   (“FTC”) on January 11, 2019. ECF No. 1215, 1216, 1217, 1218, 1219. Applying the compelling

                                  21   reasons standard, the Court orders as follows:

                                  22
                                               Document                           Portions of Pages                    Ruling
                                  23
                                        CX0526                        Selected portions of 002                    GRANTED.
                                  24    CX0526                        Selected portions of 005                    GRANTED.
                                        CX0526                        Selected portions of 009-013                GRANTED.
                                  25    CX5348                        Selected portions of 005                    GRANTED.
                                  26    CX5360                        Selected portions of 001                    GRANTED.
                                        CX5360                        Selected portions of 003-004                GRANTED.
                                  27
                                                                                        1
                                  28
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S MOTION TO SEAL
                                        Case 5:17-cv-00220-LHK Document 1235 Filed 01/10/19 Page 2 of 3



                                              Document                       Portions of Pages                   Ruling
                                   1
                                       CX5360                  Selected portions of 010-020                 GRANTED.
                                   2   CX5360                  Selected portions of 022-033                 GRANTED.
                                       CX5376                  Selected portions of 004-008                 GRANTED.
                                   3
                                       CX5383                  Selected portions of 001                     GRANTED.
                                   4   CX5389                  Selected portions of 001                     GRANTED.
                                       CX5389                  Selected portions 007-009                    GRANTED.
                                   5   CX5389                  Selected portions of 011-012                 GRANTED.
                                       CX5391                  Selected portions of 003                     GRANTED.
                                   6   CX5391                  Selected portions of 005-009                 GRANTED.
                                   7   CX5425                  Selected portions of 002-010                 GRANTED.
                                       CX5527                  Selected portions of 028-032                 GRANTED.
                                   8   CX5527                  Selected portions of 035                     GRANTED.
                                       CX5527                  Selected portions of 039                     GRANTED.
                                   9   CX5527                  Selected portions of 041-044                 GRANTED.
                                  10   CX5527                  Selected portions of 054                     GRANTED.
                                       CX5527                  Selected portions of 056-057                 GRANTED.
                                  11   CX5527                  Selected portions of 059                     GRANTED.
                                       CX5739                  Selected portions of 001-003                 GRANTED.
                                  12   CX5739                  Selected portions of 006-007                 GRANTED.
Northern District of California
 United States District Court




                                  13   JX0040                  Selected portions of 002                     GRANTED.
                                       JX0055                  Selected portions of 006-009                 GRANTED.
                                  14   JX0057                  Selected portions of 001-004                 GRANTED.
                                       JX0057                  Selected portions of 006-009                 GRANTED.
                                  15   JX0078                  Selected portions of 006                     GRANTED.
                                  16   QX9209                  Selected portions of Q2014FTC00786755        GRANTED.
                                       QX9209                  Selected portions of Q2014FTC00786757        GRANTED.
                                  17                           to Q2014FTC00786759
                                       CX8191                  Selected portions of 008                     DENIED.
                                  18   CX8191                  Selected portions of 011, 2nd through 5th    GRANTED.
                                                               bullet points
                                  19
                                       CX8191                  Selected portions of 011, 6th bullet point   DENIED.
                                  20   CX8191                  Selected portions of 012-014                 GRANTED.
                                       CX8191                  Selected portions of 016-017                 GRANTED.
                                  21   CX8191                  Selected portions of 063                     GRANTED.
                                       CX8191                  Selected portions of 065                     GRANTED.
                                  22
                                       CX8191                  Selected portions of 069-072                 GRANTED.
                                  23   CX8191                  Selected portions of 078                     GRANTED.
                                       CX8191                  Selected portions of 080                     GRANTED.
                                  24   CX8191                  Selected portions of 083                     GRANTED.
                                       CX8191                  Selected portions of 085                     GRANTED.
                                  25
                                       CX8191                  Selected portions of 087                     GRANTED.
                                  26   CX8191                  Selected portions of 093-095                 GRANTED.
                                       CX8191                  Selected portions of 097-099                 GRANTED.
                                  27
                                                                                  2
                                  28
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S MOTION TO SEAL
                                         Case 5:17-cv-00220-LHK Document 1235 Filed 01/10/19 Page 3 of 3



                                               Document                             Portions of Pages                      Ruling
                                   1
                                        CX8191                        Selected portions of 102-107                    GRANTED.
                                   2    CX8191                        Selected portions of 114-117                    GRANTED.
                                        CX8191                        Selected portions of 120-122                    GRANTED.
                                   3
                                        CX8191                        Selected portions of 124-125                    GRANTED.
                                   4    CX8191                        Selected portions of 129-134                    GRANTED.
                                        JX0052                        Portions of §§ 2, 4.1, 4.4, 4.6, 5, 6.1, 6.2,   GRANTED.
                                   5                                  6.3, 9, 10, 11
                                        JX0052                        Portions of §§ 4.2, 4.5, 8                      DENIED.
                                   6    JX0052                        Selected portions of JX0052-010, 011, 013,      GRANTED.
                                   7                                  and 014
                                              Qualcomm shall file by Friday, January 11, 2019, at 8:00 a.m., all of the above documents
                                   8
                                       publicly in redacted form consistent with this order.
                                   9
                                              Qualcomm has failed to satisfy the compelling reasons standard for sealing virtually the
                                  10
                                       entirety of CX5913, an April 2014 strategic plan. Therefore, the Court DENIES Qualcomm’s
                                  11
                                       request to seal CX5913 without prejudice. Qualcomm must seek sealing of this document in open
                                  12
Northern District of California
 United States District Court




                                       court and use Qualcomm’s trial evidence time.
                                  13
                                              The FTC filed a response, stating that it would not seek to introduce CX8195 and CX8196
                                  14
                                       into evidence on January 11, 2019. Therefore, the Court DENIES without prejudice Qualcomm’s
                                  15
                                       motion as to these exhibits.
                                  16
                                       IT IS SO ORDERED.
                                  17

                                  18
                                       Dated: January 10, 2019
                                  19
                                                                                        ______________________________________
                                  20
                                                                                        LUCY H. KOH
                                  21                                                    United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                         3
                                  28
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART QUALCOMM’S MOTION TO SEAL
